Citation Nr: 1036085	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-35 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a lung condition, claimed 
as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1957 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a hearing before the Board; however, in 
a February 2007 signed statement he withdrew that request.  There 
is no hearing request pending.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A February 2006 VA memorandum makes a formal finding that the 
Veteran's service treatment records are unavailable.  In the RO's 
most recent adjudication, a supplemental statement of the case 
issued in March 2007, it is noted that no service treatment 
records were available for review.  However, the claims file does 
include the Veteran's service treatment records.  The packet 
containing these records indicates that they were received from 
the service department in August 2005.  It is unclear when these 
records were associated with the Veteran's claims file, but it is 
clear from the record that the service treatment records have not 
been considered by the RO.  Hence, this case must be remanded so 
that the RO can consider these records in the first instance.  
See 38 C.F.R. § 19.37 (2009) (noting that when a statement of the 
case or supplemental statement of the case has been issued and 
additional evidence is received prior to the transfer of records 
to the Board, a supplemental statement of the case will be 
furnished to the veteran).

Moreover, the service treatment records reflect several instances 
of treatment for bronchitis.  On VA examination, the Veteran was 
diagnosed with chronic obstructive pulmonary disease.  It does 
not appear that the VA examiner reviewed the service treatment 
records.  Thus, a new examination should be conducted on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
pulmonary examination by a physician to 
determine the current nature of his lung 
disability and to obtain an opinion as to 
whether such disorder is possibly related 
to service.  All indicated tests should be 
conducted and the results reported.  The 
claims folder must be made available to the 
examiner for review before the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any lung 
disorder identified.  The examiner should 
then provide an opinion as to whether any 
currently diagnosed lung disorder arose 
during service, is related to the 
respiratory complaints noted in service, or 
is due to asbestos exposure in service.  
The examiner should provide a rationale for 
all opinions provided. 

2.  The AMC/RO should then review the 
record, to include the service treatment 
records.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


